Citation Nr: 1760856	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-44 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether VA received a timely substantive appeal (VA Form 9 or equivalent), for the issue of entitlement to an earlier effective date for the original apportionment of the Veteran's benefits to his spouse.

2.  Whether the increased apportioned share of Veteran's benefits to his spouse should be greater than $2,500.00.

3.  Whether an earlier effective date prior to April 1, 2016 is warranted for the grant of increased apportionment to the Veteran's spouse.


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel

INTRODUCTION

The Veteran served on active duty from October 1988 to April 1993.  He had an earlier period of active duty for training (ACDUTRA) from January 1987 to May 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that appeals concerning apportionment are contested claims that involve the Veteran's spouse.  As such, these issues are addressed in a separate decision from the Veteran's benefits claims (addressed in a November 30, 2017 Board decision) and a copy of this decision will also be issued to the Veteran's spouse.  See 38 C.F.R. § 19.8 (2017); see also BVA Directive 8430, 14(c)(7).

In January 2014 substantive appeals of the March 2013 rating decision, the Veteran and his spouse both requested a hearing before the Board.  Subsequently, in February 2016, both the Veteran and his spouse withdrew their hearing requests. The Board deems the hearing requests to be withdrawn.  38 C.F.R. § 20.704 (2017).

The issue of whether an earlier effective date prior to April 1, 2016 is warranted for the grant of increased apportionment to the Veteran's spouse is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO originally granted apportionment of the Veteran's benefits to his spouse effective January 1, 2013 in a March 2013 rating decision; a notice of disagreement with the effective date was received in May 2013; entitlement to an earlier effective date was denied in a November 2013 statement of the case; additional correspondence, to include a substantive appeal (Form 9 or equivalent) regarding the effective date for apportionment was not received by VA prior to March 20, 2015 and the presumption of regularity has not been rebutted.

2.  The Veteran is incarcerated and is receiving 10 percent of his VA benefits as allowed by regulation; as the Veteran's only dependent and having shown individual need, his spouse is entitled to apportionment of the remaining amount of the Veteran's VA benefits while he remains incarcerated. 


CONCLUSIONS OF LAW

1.  The criteria have not been met for the receipt of a timely Form 9 relating to the claim for entitlement to an earlier effective date for original apportionment of the Veteran's benefits to his spouse.  38 U.S.C. § 7105(a) (2012); 38 C.F.R. §§ 20.202, 20.501 (2017).

2.  The Veteran's spouse, as his only dependent and having shown individual need, is entitled to the portion of the Veteran's VA compensation benefits that are not being paid to him while he is incarcerated.  38 U.S.C. § 5307 (2012); 38 C.F.R. §§ 3.450, 3.451, 3.665 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Timeliness of Appeal: Earlier Effective Date for Original Apportionment

Under VA law, an appeal to the Board must be completed by a substantive appeal, in writing, after a statement of the case (SOC) is furnished.  38 U.S.C. § 7105(a) (2012); 38 C.F.R. §§ 20.200, 20.202, 20.501 (2017).  For simultaneously contested claims such as this one, a notice of disagreement must be filed within 60 days from the date of mailing of the notification of the determination, and a substantive appeal must be filed within 30 days from the date of mailing of the SOC.  38 C.F.R. § 20.501.  

In a March 2013 rating decision, the RO awarded apportionment of the Veteran's benefits to his spouse due to his incarceration for a felony and assigned an effective date of January 1, 2013.  A notice of disagreement with the effective date was timely received in May 2013.  Thereafter, the RO issued a SOC on November 14, 2013, and a copy was sent to the Veteran, the Veteran's representative at the time and to the Veteran's spouse at the addresses on record.  The mailings were not returned to sender and there is no indication that the addresses to which the SOC was sent were incorrect.

The notification letter attached to the SOC included notice that a substantive appeal (Form 9) must be filed within 30 days from the date of that letter or within the remainder, if any, of the 60 day period from the date of the letter that provided notification of the action appealed.  In this case, such letter was dated March 22, 2013.  The letter also stated that, if the appeal was not filed within the specified period, the case would be closed.

In a March 20, 2015 statement, the Veteran's spouse indicated her apportionment appeal had been closed mistakenly due to the lack of a Form 9.  She indicated that she had mailed a Form 9 on November 29, 2013 to the St. Paul RO because she had called the VA for an update regarding her apportionment and was informed that a Form 9 was needed.  She indicated that there was no indication that the Form 9 she sent to the St. Paul RO was received.  She believes that someone looked at a compensation appeal for her husband and mistook it for her apportionment appeal in error.  She also alleged that she never received the SOC or notice in regards to filing a Form 9.  In an attachment, she included a Form 9 with a date of November 29, 2013.  In the address field, it listed her address, to which the SOC was sent, and included the note: "Sending to St. Paul RO postal mail today."  She alleges that perhaps someone at the RO did not process the document or destroyed it.

In a June 2015 correspondence, the RO informed both the Veteran and his spouse that a timely VA Form 9 had not been received and the case would not be continued.  That decision was appealed.

In a January 2016 SOC, the RO explained that there was no evidence that the November 14, 2013 SOC was returned as undeliverable or that the Veteran's spouse did not otherwise receive the document.  Review of the claims file did not show receipt of a Form 9, or other evidence that could be accepted in lieu of a Form 9, for the issue of apportionment received by VA prior to March 20, 2015.

In her January 2016 Form 9, the Veteran's spouse asked the Board to address the earlier effective date claim on the merits alleging that it was more likely than not that the St. Paul RO employees deleted or shredded her original Form 9.

The Board notes that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties." Ashley v. Derwinski, 2 Vet. App. 307 (1992) (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)). Thus, the Board notes that there is a presumption of regularity with regard to processes and procedures throughout the VA administrative process.  See Marsh v. Nicholson, 19 Vet. App. 381, 386-87 (2005) (RO's issuance of a SOC); Crain v. Principi, 17 Vet. App. 182, 186 (2003) (RO's mailing of an SOC to a veteran); Redding v. West, 13 Vet. App. 512, 515 (2000) (whether RO received the veteran's power of attorney that was mailed by veteran to correct RO address). 

Here, the presumption of regularity is broad enough for the Board to presume that the SOC was sent out to the addresses on file in November 2013 as reflected in the claims file, and that if the Veteran's spouse, in fact, mailed the VA Form 9 on November 29, 2013 and it was not returned to her, it would have been received by VA and associated with the Veteran's claims file in the ordinary course of business. 

The presumption of regularity is not absolute and may be rebutted by the submission of "clear evidence to the contrary."  Warfield v. Gober, 10 Vet. App. 483, 486 (1997).  If an appellant submits clear evidence, "the burden shifts to the Secretary." Cf. Grain v. Principi, 17 Vet. App. 182, 187 (2003); Sthele v. Principi, 19 Vet. App. 11, 17 (2004). 

In this case, the Board finds that as file copies of the SOC in November 2013 were associated with the claims file with proper addresses it can be presumed copies were sent to those addresses in the course of regular business.  Clear evidence to the contrary has not been submitted.  

The Board also finds that had the substantive appeal been received by the VA in November 2013 as asserted, it can be presumed that the RO would have acted to perfect the appeal and certify the issue to the Board for appellate consideration.  As there is no record of a substantive appeal received within the prescribed appeal period, the Board finds that the presumption of regularity has attached.  As such, the Veteran or his spouse must show by clear evidence that the presumption of regularity has been rebutted.

Neither the Veteran nor his spouse have submitted additional evidence with respect to the filing of a timely substantive appeal beyond the statements of the Veteran's spouse that she mailed a Form 9 in a timely manner.  Evidence has not been provided to substantiate a claim of intentional misconduct on the part of VA employees and the Board finds that the statements of the Veteran's spouse, alone, are insufficient to rebut the presumption of regularity.

In addition, the Board finds that there is not sufficient evidence to establish the presumption of receipt under the common law mailbox rule.  See Rios v. Mansfield, 21 Vet. App. 481, 482 (2007) (stating that the "presumption of receipt permitted under the common law mailbox rule is not invoked lightly" and "requires proof of mailing, such as an independent proof of a postmark, a dated receipt, or evidence of mailing apart from a party's own self-serving testimony").  In this case, no proof has been provided beyond the statements of the Veteran's spouse that the Form 9 was mailed on the date alleged.

Although the Veteran's spouse contends that a substantive appeal was submitted within 30 days of the November 2013 SOC, the claims file does not contain a copy of a substantive appeal with evidence of the date of receipt by VA and the Board concludes that the presumption of regularity has not been rebutted. 

The Board observes that some RO actions may operate as a waiver of the time requirements for filing a substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  However, there is no evidence that the RO continued to treat the claim as an active appeal.  Rather, the RO notified the Veteran's spouse that the substantive appeal was not timely received and that the AOJ could not take any action on the appeal because the right to appeal had expired. 

Based on the foregoing, the Board finds that a timely substantive appeal with respect to the March 2013 rating decision in which the RO granted apportionment and assigned an effective date was not received.  Therefore, the appeal is denied.

      II.   Amount of Increased Apportionment

An apportionment decision involves a determination as to how existing benefits are paid, such as between a Veteran and his dependent spouse.  The United States Court of Appeals for Veterans Claims (Court) has held that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to decisions regarding how benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).   VA rules do, however, include special procedural requirements for simultaneously contested claims, such as claims for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, 19.102 (2017).

In connection with the claim for increased apportionment made by the Veteran's spouse, the RO sent letters to the Veteran and his spouse in April 2016 requesting information as to assets, income, and expenses.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file; and neither party has contended otherwise. The Board therefore concludes that neither the Veteran nor his spouse is prejudiced by a decision on the claim at this time.

Here, the evidence of record indicates the Veteran has been incarcerated for conviction of a felony since April 2012.  38 C.F.R. § 3.665 controls the compensation of incarcerated beneficiaries of VA benefits.  It provides that any person incarcerated in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony will not receive compensation in excess of specified amounts.  See 38 C.F.R. § 3.665(a).  If a Veteran is rated 20 percent disabled or more, as here, then the Veteran will receive compensation payable under 38 U.S.C. § 1114 (a), or the equivalent of a 10 percent rating.  See 38 C.F.R. § 3.665(d)(1). 

All or part of the compensation not paid to an incarcerated Veteran may be apportioned to the Veteran's spouse, child or children, and dependent parents on the basis of individual need.  38 C.F.R. § 3.665(e).  In determining individual need, consideration is given to such factors as the apportionee claimant's income and living expenses, the amount of compensation available to be apportioned, the needs and living expenses of other apportionee claimants as well as any special needs, if any, of all apportionee claimants.  Id.  

Here, in August 2015, the Veteran's combined disability rating was increased from 90 percent to 100 percent effective October 1, 2010.  In a statement dated in April 2016, the Veteran's spouse claimed that when the Veteran's rate was increased, her apportionment amount should have been updated.  Also in April 2016, the Veteran wrote to request the full amount allowable under the law be paid to his spouse because she still maintained their home and farm with the same expenses as if he were not incarcerated.

In a June 2016 Special Apportionment Decision, the RO increased the apportionment of the Veteran's benefits to his spouse from $1,701.00 per month to $2,500.00 per month effective April 1, 2016.  It was determined that the spouse's allowable monthly expenses were $2,300.00 per month exceeding her monthly income of $1701.00.  As such, based on showing a need of increase and that the Veteran had received an increase in overall award, the apportionment amount was raised to $2,500.00.

A June 23, 2016 VETSNET Award Print demonstrates the increased apportionment of $2,500.00, effective April 1, 2016 and that $782.57 continued to be withheld.

Following the July 2016 filing of notices of disagreement by the Veteran and his spouse, in an August 2016 SOC, the RO explained that $1,145.00 of  $3,584.00 of expenses claimed by the Veteran's spouse were disallowed.  It was explained that apportionment was not granted for the purpose of building saving accounts or emergency accounts and that taxes, legal fees, storage units and COLA were not considered necessary expenses for meeting one's daily needs.  In addition, it was explained that apportionments were provided for the care of dependents and not the Veteran so $300.00 for the Veteran's monthly needs could not be considered an allowable expense in justifying need for apportionment.  After disallowed expenses, monthly expenses were shown to be $2,439.00 and the $2,500.00 monthly amount was continued.

Upon review of the pertinent regulation, specifically 38 C.F.R. § 3.665, the Board concludes that, pursuant to the law, the Veteran's spouse should be receiving the approved apportioned amount of $2,500.00 as well as the $782.57 that is currently being withheld.  While 38 C.F.R. § 3.665(e) indicates that the amount apportioned will be based on individual need, there are no additional apportionee claimants in this case, and thus, the spouse's expenses and income should be all that are considered in determining need.  Neither 38 C.F.R. § 3.665 nor 38 C.F.R. § 3.450 (governing general apportionments) provide guidance on what expenses should be considered and whether a differentiation should be made between necessary expenses and non-necessary expenses.

The Federal Registrar explains the intention behind 38 C.F.R. § 3.665 and specifically notes that while the apportionee claimant will be required to show "need" for the apportionment, which has already been established in this case, it would not be specified as to what would qualify as "need" across all claims.  Rather, it was indicated that the need for an apportionment is based on the facts of the individual case, thus allowing for the flexibility needed for equitable adjudication of apportionment claims.  See 46 Fed. Reg. 47,539 (Sept. 29, 1981).  

Here, in an April 2016 VA Form 21-0788 and accompanying s VA Form 21-4138, the Veteran's spouse provided information showing total monthly expenses in excess of $3,400.00 and it can be argued that she has demonstrated a need for the maximum apportionable amount.  Regardless, she has no income, additional compensation is available to be apportioned (as demonstrated in the June 23, 2016 VETSNETs Award Print) and there are no other apportionee claimants seeking apportionment of the available amount.  In addition, the Board finds that great weight should be given to the Veteran's desire that the remaining 90 percent of his benefits to be apportioned to his spouse while he is incarcerated.

In light of the foregoing, the Board concludes that he Veteran's spouse, as his only dependent and having shown individual need, is entitled to the remaining 90 percent of his VA compensation benefits while he is incarcerated.

Regarding the effective date of this increased award, the Board finds this issue must be remanded for further development.  There is evidence that the Veteran received retroactive payments following the increase in his compensations benefit which may result in creating a debt for the Veteran if an earlier effective date for the increased apportionment is awarded.


ORDER

A timely filed substantive appeal regarding entitlement to an earlier effective date for apportionment of the Veteran's award to his spouse was not received and the appeal is denied.

An apportionment of the full amount of VA compensation benefits not being paid to the Veteran during his incarceration is granted to his spouse, subject to the laws and regulations governing the payment of VA monetary benefits.


REMAND

With regard to whether an effective date prior to April 1, 2016 for the increase in apportionment to the Veteran's spouse is warranted, the Board finds that additional development is necessary prior to final adjudication of the claim.

By way of background, in August 2015, the Veteran's combined disability rating was increased from 90 percent to 100 percent effective October 1, 2010.  In a statement dated in April 2016, the Veteran's spouse claimed that when the Veteran's rate was increased, her apportionment amount should have been updated and she should receive retroactive payment of the new amount back to the 61st day of her husband's incarceration in June 2012.

In another April 2016 correspondence, the Veteran's spouse indicated she contacted the IRIS team in March 2016 regarding an increase of apportionment and was told she must submit a VA Form 21-4138 because an increase was not automatic.  She claims such form was not a new claim for apportionment and she had already demonstrated need and had been awarded benefits.

38 C.F.R. § 3.665(f) outlines how effective dates will be assigned for an apportionment in the case of an incarcerated veteran.  That section states that the effective date of the apportionment shall be the date of the reduction of benefits payable to the incarcerated person (which will not be sooner than the 61st day of incarceration), if the claimant has filed an apportionment claim within one year after the Veteran receives notice regarding the reduction in his payments due to incarceration.  If the apportionment claim is received after one year from the date of notice, then the effective date will be the date the claim is received.  

In the April 22, 2016 notification letter sent to the Veteran concerning retroactive payments for apportionments, the RO incorrectly referred to 38 C.F.R. 3.400(e) which addresses effective dates for general and special apportionments.  Review of 38 C.F.R. 3.400(e) reveals that the regulation is explicitly limited to apportionments issued pursuant to 38 C.F.R. 3.450 (general apportionments) through 3.461(Dependency and indemnity compensation) and 38 C.F.R. § 3.551 (Reduction because of hospitalization).  The section does not address apportionments under 38 C.F.R. § 3.665.  The Board notes that there is no clear standard set forth in section 3.400 regarding how retroactive payments would be handled in 38 C.F.R. § 3.665 apportionments; however, arguably, the same standard could be applied as when the apportionment was created; namely, has the claimant displayed a need for the apportionment.  Here, the expenses claimed by the Veteran's spouse exceed her monthly apportionment and there is no indication that her expenses have changed.  Arguably, therefore, the apportionment amount could have increased concurrently with the Veteran's increased compensation level, entitling her to a retroactive payment as alleged.

However, in an April 2016 Statement in Support of Claim, the Veteran's spouse indicated that the Veteran received two retroactive payments in August 2015 and February 2016 totaling around $10,000 while incarcerated.  If correctly calculated those payments should only cover the time beginning the effective date of the increase in compensation in 2010 to the date of his incarceration in 2012.  Once he became incarcerated, he was not entitled to any payment over the 10 percent compensation level.  Referring back to 38 C.F.R. § 3.665(f), apportionment payments are "subject to payments to the incarcerated" over the same period.  This can be interpreted to mean that any retroactive payment cannot result in the total amount being paid to be over the amount of compensation owed to the Veteran if he were not incarcerated; specifically, the apportionment payment cannot result in the creation of a debt for the Veteran.

The record is not clear as to whether these retroactive payments were, in fact, made to the Veteran and whether the payments he received were for the time period between October 2010 and the 61st day of his incarceration in June 2012.  In order to ensure that a debt will not be created for the Veteran by issuing retroactive payment to his spouse due to her increased apportionment, remand is necessary to determine whether retroactive payments were made to the Veteran while incarcerated and what periods they covered.  Once this information is available, the AOJ should readjudicate the claim for early effective date for the increased apportionment in light of 38 C.F.R. § 3.665.

Accordingly, the case is REMANDED for the following action:

1.  Determine the amount of any retroactive payments of benefits paid to the Veteran while incarcerated following the increase of his combined disability rating from 90 percent to 100 percent.  See April 4, 2016 Spouse Statement in Support of Claim.  

2.  Once the amount of any retroactive payments of benefits paid to the Veteran while incarcerated is determined, associate evidence of such payments, if any, with the claims file and provide indication as to whether the payments were for the period between October 1, 2012 and the 61st day of the Veteran's incarceration in June 2012 or some other period.

3.  Once the amounts and appropriateness of any retroactive payments to the Veteran while incarcerated have been determined, readjudicate the issue of whether an earlier effective date prior to April 1, 2016 is warranted for increased apportionment for the Veteran's spouse noting that the text of 38 C.F.R. § 3.400 does not address apportionments under 38 C.F.R. § 3.665 relating to incarcerated beneficiaries and that the Veteran's spouse may be entitled to retroactive payments given that she has already demonstrated need for apportionment as long as such payments do not create a debt for the Veteran.  

4.  If the benefit sought is not granted to the fullest extent, provide the Veteran and the Veteran's spouse with a supplemental statement of the case and provide an opportunity to respond in accordance with applicable statutes and regulations.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The parties have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


